DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, the phrase “direct measurement of pain matrix activity” is vague.  The arguments draw a distinction between Zuckerman-Stark’s measurement of physiological parameters to derive pain scores and Applicant’s disclosed methodology for doing so on the basis that Zuckerman-Stark discloses further processing of the signals.  As Applicant’s disclosed system also appears to include processing to convert the electrophysiological signals of the patient to some correlation to pain, it is unclear what sort of measurements would fall within the scope of “direct” and what sort of measured signals would fall outside of the scope of “direct.”  Further in regards to claim 1, the “data acquisition system” is recited to “execute certain steps of:” and then abruptly ends.  The claim appears incomplete as the “data acquisition system” is not currently recited to execute any steps.  Lastly in regards to claim 1, the claim recites that “deflections in measurements of pain matrix activity provide a quantitative 
	In regards to claim 2, it is unclear if or how the claim limits any structural element set forth in the apparatus claim.  Is some processing element configured to make some sort of correlation?  As currently recited, the claim does not appear to limit any structural element.
In regards to claim 3-5, it is unclear how these method steps further limit the apparatus claim 1.  Are the measurements made with the sensors of claim 1?  Is there an element of the apparatus that is configured to take measurements and apply a float current, or is this a mere intended use of the sensor element.
	The remaining claims are rejected due to their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lange et al. (US 2002/0107434, hereinafter “Lange”).
In regards to claim 1, Lange discloses an autonomic function monitoring device, comprising: a pain matrix activity measurement device having a plurality of sensors configured to be positioned contralaterally at similar locations on the left and right side of the body (Fig. 6; par. 0076), the pain matrix activity measurement device configured to acquire direct measurements of pain matrix activity from the contralateral sensors (par. 0076); a data acquisition system configured to acquire pain matrix activity data from the pain matrix activity measurement device, the data acquisition system comprising a non-transitory computer readable medium within a network of central processing units having memory and data storage and having embodied thereon one or more computer programs causing one or more of the central processing units to execute certain steps (pars. 0099-0100; “separate processors”); and wherein deflections in measurements of pain matrix activity provide a quantitative measure of pain that are used to determine the levels of a patient's pain and health (abstract).
In regards to claim 2, the measure of pain is configured to a numerical scale correlated to a numerical rating scale used for the self-reporting of pain (par. 0166, calibrated to the conventional VAS scale; par. 0009).
In regards to claim 3, the measurements are made without applying a voltage (par. 0072; measurement of body-generated electrical activity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, and 12-21 is/are rejected 35 U.S.C. 103 as being unpatentable over Lange in view of Zuckerman-Stark et al. (US 2013/0310660, hereinafter “Zuckerman”).
In regards to claims 4 and 13-19, Lange discloses the essential features of the claimed invention except for a measurement of pain matrix activity being made with applying a voltage; the device comprises a motion detector; heart rate/heart rate variability monitor; blood pressure monitor; galvanic skin response monitor; and temperature measurement device.  Zuckerman-Stark teaches measurement of pain matrix activity being made with applying a voltage (par. 0021; GSR measurement by measuring a resistance of the skin requires application of a voltage); the device comprises a motion detector (par. 0058; EMG, accelerometer); heart rate/heart rate variability monitor (Table 1, signal 5); blood pressure monitor (Fig. 1; “continuous blood pressure”); galvanic skin response monitor (par. 0021); and temperature measurement device (Fig. 1; “internal/skin temperature”) to provide the predictable results of more accurately determining pain level with physiological signals known to provide such information (pars. 0017 and 0033).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lange as set forth above to provide the predictable results of more accurately determining pain level with physiological signals known to provide such information.




Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Apkarian et al. (US 6,018,675, hereinafter “Apkarian”).  Lange discloses the essential features of the claimed invention except for the device for measuring pain matrix activity having a variable load resistor between 0.5kOhms and 900kOhms wherein the resistance is incrementally increased and voltage applied to generate a linear resistance curve to produce maximum current flow.  However, Apkarian teaches a pain sensor (Fig. 3) that comprises a variable load resistor (col. 5, lines 7-17) wherein the resistance is incrementally increased and voltage applied to generate a linear resistance curve to produce maximum current flow (Fig. 2; the relationship between the voltage applied to a potentiometer and output is linear and it is adjusted to deliver maximum current when the user completely opens it) to provide the predictable results of more accurately determining pain.  Further, it would have been obvious to provide the resistor between 0.5kOhms and 900kOhms because it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to provide the device for measuring pain matrix activity having a variable load resistor between 0.5kOhms and 900kOhms wherein the resistance is incrementally increased and voltage applied to generate a linear resistance curve to produce maximum current flow to provide the predictable results of more accurately determining pain.
Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stoller (US 4,557,271) is another example of a bilateral measurement device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792